UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 18, 2007 Aetna Inc. (Exact name of registrant as specified in its charter) Pennsylvania 1-16095 23-2229683 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 151 Farmington Avenue, Hartford, CT 06156 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (860) 273-0123 Former name or former address, if changed since last report: Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section5 – Corporate Governance and Management Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 18, 2007, Aetna Inc. (“Aetna”) issued a press release announcing that Timothy A. Holt, Aetna’s Senior Vice President and Chief Investment Officer, plans to retire in the first quarter of 2008.A copy of that press release is filed herewith as Exhibit 99.1 and hereby incorporated in this Item 5.02 by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1Press release of Aetna Inc. dated December 18, 2007 announcing the planned retirement of Timothy A. Holt, Aetna’s Senior Vice President and Chief Investment Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Aetna Inc. Date:December 19, 2007 By: /s/ Ronald M. Olejniczak Name: Ronald M. Olejniczak Title: Vice President and Controller Exhibit Number Description Exhibit 99.1 Press release of Aetna Inc. dated December 18, 2007 announcing the planned retirement of Timothy A. Holt, Aetna’s Senior Vice President and Chief Investment Officer.
